9 So. 3d 773 (2009)
Rudolph VITTORIO, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-343.
District Court of Appeal of Florida, Fourth District.
June 3, 2009.
Carey Haughwout, Public Defender, and Margaret Good-Earnest, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Heidi L. Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.
Prior report: 7 So. 3d 527.

ON REMAND FROM THE FLORIDA SUPREME COURT
GROSS, C.J.
After the supreme court granted review based upon our reliance on Yisrael v. State, 938 So. 2d 546 (Fla. 4th DCA 2006), disapproved in part, 993 So. 2d 952 (Fla. 2008), it granted the petition, quashing our decision and remanding for reconsideration upon application of its decision in Yisrael. That decision involved whether documents submitted by the Department of Corrections to establish a prisoner's release date from prison were admissible as exceptions to the hearsay rule. In quashing the opinion of this court, the supreme court noted that it did not have the full appellate record and could not determine for itself whether the documents submitted during Vittorio's sentencing complied with Yisrael.
We have examined the record. The affidavit of the DOC official and attached report, which the state introduced as evidence of Vittorio's prison release date, comply with Yisrael. We therefore affirm.
WARNER and DAMOORGIAN, JJ., concur.